UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811- 05276 ­­ Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31, 2009 Date of reporting period: June 30,2009 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/09 is included with this Form. ■ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Portfolio Manager Fixed Income (left) Objective: High total investment return consistent with reasonable risk Inception Date:
